United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41138
                        Conference Calendar



WILLIS FLOYD WILEY,

                                    Plaintiff-Appellant,

versus

CHUCK BISCOE, Warden; DOROTHY BURNS;
WARNER LUMPKINS; JAMES WHEELER; EDGER
HULIPAS, Dr.; FAITH STRUNK, Nurse
Practitioner; T. M. ADKINS, Capt.; JAMES
MADER, Bldg. Capt.; VONDA RAFTER, Lt.;
RICKY PRICE, Lt.; JAVIER ZARATE, Lt.;
SUSAN RIVAS; WILSON YOUNG, Sgt.; DAVID
FANNING; ARTURO RAMIREZ; DEBORAH HARDMAN,
Officer; KENNETH TYLER, Officer; LORA
MILLER, Officer; DORA TAYLOR,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:03-CV-346
                      --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Willis Floyd Wiley, Texas prisoner # 753383, appeals the

district court’s denial of his request for a preliminary

injunction in his civil rights action.   Wiley asks that the

defendants, employees of the C.T. Terrell Unit of the Texas

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41138
                                  -2-

Department of Criminal Justice - Institutional Division, be

ordered to provide him with access to a handicapped shower

facility until completion of his civil action.    Because Wiley is

no longer incarcerated at the C.T. Terrell Unit, his claim for

injunctive relief is moot.    See Cooper v. Sheriff, Lubbock

County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991); Bailey v.

Southerland, 821 F.2d 277, 279 (5th Cir. 1987).    Consequently,

the order of the district court denying Wiley’s request for a

preliminary injunction is AFFIRMED.

     Wiley also contends that the district court erred in denying

relief on his civil rights claims.    The district court has not

yet addressed the merits of these claims, and we therefore need

not consider these arguments.

     AFFIRMED.